DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minefuji (US 2016/0238822 A1).
Regarding claim 1 and 12, Minefuji teaches a projector including a display device that displays an image of a projection target (18R-G, figure 3) and a projection optical system (40a, 40b, figure 3) that projects the image of the projection target onto a projection surface, the projection optical system comprising:
An intermediate image forming lens group (40a, figure 3) that forms an intermediate image of the image of the projection target (paragraph 0075); and

The intermediate image forming lens group and the concave mirror being disposed in order from a side of the image projection target toward a side of the projection surface (see 40a, 40b, figure 3; 40, figure 2);
The intermediate image forming lens group includes a movable group (F3, figure 3) that travels on an optical axis to perform focus adjustment (paragraph 0065); and
The movable group includes a concave lens (see L14 which includes a concave surface) having an aspherical surface (paragraph 0071).


Claim(s) 1, 2, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatsuno (US 2014/0146295 A1).
Regarding claim 1 and 12, Tatsuno teaches a projector including a display device that displays an image of a projection target (7, figure 8) and a projection optical system (80, 85, figure 8) that projects the image of the projection target onto a projection surface (20, figure 9), the projection optical system comprising:
An intermediate image forming lens group (80, figure 8) that forms an intermediate image of the image of the projection target (there is at least one intermediate image shown but not labeled by the ray trace between 84 and 85 in figure 8); and
A concave mirror (85, figure 8) disposed on an optical path after the intermediate image is formed, the concave mirror forming the projection image on the projection surface (see figure 9),

The intermediate image forming lens group includes a movable group (83, figure 8) that travels on an optical axis to perform focus adjustment (paragraph 0057); and
The movable group includes a concave lens (see L32, figure 8) having an aspherical surface (paragraph 0072).
Regarding claim 2, Tatsuno teaches wherein the intermediate image forming lens group includes a first group (82, figure 8) a second group (83, figure 8) serving as the movable group (paragraph 0057), and a third group (84, figure 8) in order from the side of the image of the projection target toward the side of the projection surface.
Regarding claim 10, Tatsuno teaches wherein the movable group includes a single group (83, figure 8).

Allowable Subject Matter
Claims 3-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, prior art does not teach the movable group is configured to have an angular magnification that decreases as an image height increases with respect to the paraxial axis.  Claim 4 contains allowable subject matter at least inasmuch as it depends from claim 3.

Regarding claim 7, prior art does not teach the intermediate image forming lens group is configured such that distortion of the intermediate image at a maximum image height increases by +5% or more in a case where the movable group is caused to travel and a projection distance is thereby varied from farthest field side to nearest field side.
Regarding claim 8, closest prior art (Minefuji) teaches the absolute value of the ratio of focal lengths at 13.97 which is too low for the claimed ratio.
Regarding claim 9, prior art does not specify that an angle beta_0, with respect to an optical axis, of an upper light ray from an image height of 0% toward the movable group satisfies the claim relation.
Regarding claim 11, prior art does not specify that the paraxial angular magnification of the movable group is 1.5 times or more.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	3/23/2021